DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed July 17, 2020 have been fully considered and are persuasive.  The previous prior art rejection has been modified to disclose the current set of claims, resulting in a Non-Final rejection.
Specifically, on page 13 of the Remarks section as indicated by the page number in the upper right corner of each page, Applicant argues that neither previous primary reference Berrigan et al., (“Berrigan”, US 2010/0291213) or secondary reference Brownstein et al. (“Brownstein”, US 20060096910), disclose the limitation “lignocellulosic particles” as claimed in independent Claim 1, arguing that these references disclose “activated carbon particles” instead.  Applicant argues that activated carbon particles are different, and are derived differently from lignocellulosic particles.  Here, the Examiner notes that “activated carbon particles” as disclosed are not necessarily “lignocellulosic” particles, so the previous prior art rejection has been further modified to combine newly found secondary reference Nor et al., (“Nor”, “Synthesis of activated carbon from lignocellulosic biomass and its applications in air pollution control – a review”, Journal of Environ. Chem. Eng. 1, pp 658-666, 2013), which discloses deriving activated carbon particles from lignocellulose, such that the activated carbon particles are lignocellulosic, (See left and right column of “Introduction”, page 658, and See left column, page 659, “wastewater treatment”, Nor).
On pages 7-8 of the Remarks, Applicant argues that the previous 112 rejections should be withdrawn due to the amendments made.  The Examiner has withdrawn these rejections, but has made new claim objections and 112(b) rejections upon further examination.
The Examiner does not find Applicant’s other arguments directed towards the previous prior art rejection persuasive.  Here, Applicant starts on pages 8-11 by summarizing the previous prior art rejection using Berrigan and Brownstein in regard to Claim 1.  Then on pages 11-12, Applicant argues that Berrigan does not actually disclose a “card web” as claimed because Berrigan discloses making a web via a die process instead.  The Examiner notes however that Berrigan explicitly discloses incorporating a support layer that is “carded” as in paragraphs [0107], [0113] or [0114] of Berrigan.  Here, the Examiner interprets that this portion of the composite textile in Berrigan is “carded”.  Applicant also argues that Berrigan does not disclose “napping a web card layer” and “depositing particles between each card web layer” as claimed in Claim 1.  Here, the Examiner notes that previous secondary reference Brownstein is relied upon to disclose these limitations, in which Brownstein discloses placing activated carbon particles between two different layers, in which the layers are then bonded or sealed together.  The Examiner interprets the process disclosed in Brownstein as applied to Berrigan to place multiple carded webs as already disclosed in Berrigan and placing and sealing them on top of each other while further disposing activated carbon particles between each layer as disclosed in Brownstein.  The Examiner finds this argument by Applicant unpersuasive as a result.
Then, Applicant argues on pages 12-13, that Brownstein allegedly does not remedy the fundamental deficiencies of Berrigan.  Applicant argues that Brownstein “only” discloses the fabric shall be taken to include both non-woven and woven materials as in paragraph [0012] of Brownstein.  However, the Examiner notes that paragraph [0013] of Brownstein is relied upon in the prior art rejection in which two layers are placed on top of each other and joined to each other with activated carbon particles placed between them.  The Examiner notes that the term “nap” or “napping” as described in the instant Specification merely demonstrates that “the napping operation consists in stacking the webs of carded fibres to obtain the desired sheet thickness” as on page 7.  Thus, the Examiner interprets the act of stacking as in paragraph [0013] of Brownstein to read upon “napping”.  The Examiner finds this argument also unpersuasive.
Then, on pages 14-17, Applicant argues against the combination and motivation of Berrigan and Brownstein.  On pages 14-15, Applicant argues that the purpose of the invention is to allow the filtration of a larger volume of effluent for the same quality of water at the outlet, and points to Example 4 of the instant Specification.  Here, the Examiner notes that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The Examiner notes that there are other reasons for modifying or improving a prior art invention other than what is desired in Applicant’s invention.  The Examiner finds that argument unpersuasive.
 Then, on pages 15-16, Applicant argues that Berrigan and Brownstein do not provide the required motivation to combine, in which Applicant asserts that Berrigan does not disclose a composite textile in the manner of the process of making claimed.   Applicant argues that Berrigan only discloses using a card web as a support layer.  Applicant argues that this support card web layer is “absolutely devoid of particles” and simply adhered to the composite non-woven textile obtained by die processing.  Here, the Examiner notes that the “support card web layer” would be considered part of the “composite textile” as claimed because the claimed textile is a “composite”, meaning including multiple types of layers or textile.  The Examiner also notes that having the support card web in combination with the layer already disclosed as having particles within it in Berrigan, and then stacked or napped as disclosed in Brownstein with particles between each layer would result in the composite textile as claimed.  The Examiner takes the position that Berrigan does not “teach away” as asserted by Applicant, especially since Berrigan does not explicitly state that carded web layers or napping should not be used with its invention.   Applicant also argues that Berrigen is silent with respect to the problem solved by the claimed invention, which is to allow the filtration of a larger volume of effluent for the same water quality at the outlet.  Again, the Examiner notes that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The Examiner notes that there are other reasons for modifying or improving a prior art invention other than what is desired in Applicant’s invention.  The Examiner finds that argument unpersuasive.
On pages 16-17, Applicant argues against Brownstein as well, arguing that Brownstein does not disclose the use of composite non-woven textile comprising lignocellulosic particles as in Claim 1.  Applicant also argues that Brownstein discloses using a X-TEX material to prepare the panel to enhance the filtration effectiveness in comparison to polypropylene.  Applicant argues that if one of ordinary skill were to use Brownstein, one would select the X-TEX material for the reason above, which would not result in the invention as claimed.  Here, the Examiner notes again that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The Examiner notes that there are other reasons for modifying or improving a prior art invention other than what Applicant asserts.  The Examiner points to Brownstein which has the configuration of having at least two layers stacked with particles placed between the layers so that the particles do “not aggregate to create channel effects detrimental to the filtration effectiveness” by adhering or fixing the particles between each layer of the card web, (See paragraph [0020], Brownstein).  Thus, the Examiner concludes that there is another beneficial reason in Brownstein for the configuration disclosed in Brownstein for one of ordinary skill to modify Berrigan.  As a result, the Examiner finds that argument unpersuasive.
On pages 17-20, Applicant argues that the other previously used secondary references used for other dependent claims do not disclose the claimed invention in Claim 1.  Since the Examiner maintains that a combination of Berrigan, Brownstein, and Nor discloses the invention of Claim 1, the Examiner finds these additional remarks moot.


Claim Objections
Claim 3 is objected to because of the following informalities:  the limitation “the particles” should be rewritten as “the lignocellulosic particles” for consistency type purposes.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  the limitation “the total weight” should be rewritten as “a total weight” since it is the first recitation of this limitation but would appear to be inherent.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the limitation “the thickness” should be rewritten as “a thickness” since it is the first recitation of this limitation but would appear to be inherent.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the limitation “the weight” should be rewritten as “a weight” since it is the first recitation of this limitation but would appear to be inherent.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  the limitation “the particles” should be rewritten as “the lignocellulosic particles” for consistency type purposes.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  the limitation “the total weight” should be rewritten as “a total weight” since it is the first recitation of this limitation but would appear to be inherent.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  the limitation “the total weight” should be rewritten as “a total weight” since it is the first recitation of this limitation but would appear to be inherent.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 10-12, 19, 20 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “lignocellulosic particles” on line 8 of the claim.  It is not clear if this limitation is the same type of limitation as “lignocellulosic particles” as on line 2 of the claim, or if this limitation is a different group of “lignocellulosic particles” altogether.  Examiner interprets them to be the same.
Claim 1 recites the limitation “the whole” on lines 10 & 11.  It is not clear to what previous structural limitation they refer.  Examiner suggests replacing “the whole” with something like “said/the card web” if that is the intent.
Claim 4 recites the limitation “particles” on line 2 of the claim.  It is not clear if this limitation is the same type of limitation as “lignocellulosic particles” as in Claim 1, or if this limitation is a different group of “particles” altogether.  The Examiner interprets them to be the same.
Claim 5 recites the limitation “natural and/or synthetic and/or artificial fibres” on lines 2-3 of the claim.  It is not clear if this limitation is the same type of limitation as “natural and/or synthetic and/or artificial fibres” as already recited in Claim 1, or if this limitation is a different group of “fibres” altogether.  The Examiner interprets them to be the same.
Claim 10 recites the limitation “natural and/or artificial fibres” on line 3 of the claim.  It is not clear if this limitation is the same type of limitation as “natural and/or artificial fibres” as already recited in Claim 1, or if this limitation is a different group of “fibres” altogether.  The Examiner interprets them to be the same.
Claim 11 recites the limitation “synthetic fibres” on line 3 of the claim.  It is not clear if this limitation is the same type of limitation as “synthetic fibres” as already recited in Claim 1, or if this limitation is a different group of “fibres” altogether.  The Examiner interprets them to be the same.
Claim 12 recites the limitation “a card web” on line 5 of the claim.  It is not clear if this limitation is the same type of limitation as “a card web” already recited in Claim 1, or if this limitation is a different “card web”.  Examiner interprets it to be the same.
Claim 12 recites the limitation “the whole” on lines 7 & 8.  It is not clear to what previous structural limitation they refer.  Examiner suggests replacing “the whole” with something like “said/the card web” if that is the intent.
Claim 12 recites the limitation “a composite textile” on line 9 of the claim.  It is not clear if this limitation is the same limitation as “the composite textile” on lines 1-2 of the claim, or if this limitation is another “composite textile”.  Examiner interprets it to be the same.
Claim 12 recites the limitation “a composite textile” on line 11 of the claim.  It is not clear if this limitation is the same limitation as “the composite textile” on lines 1-2 of the claim, or if this limitation is another “composite textile”.  Examiner interprets it to be the same.
Claim 12 recites the limitation “lignocellulosic particles” on line 10 of the claim.  It is not clear if this limitation is the same type of limitation as “lignocellulosic particles” as in Claim 1, or if this limitation is a different group of “lignocellulosic particles” altogether.  Examiner interprets them to be the same.
Claim 19 recites the limitation “particles” on line 2 of the claim.  It is not clear if this limitation is the same type of limitation as “lignocellulosic particles” as in Claim 1, or if this limitation is a different group of “particles” altogether.  The Examiner interprets them to be the same.
Claim 20 recites the limitation “natural and/or synthetic and/or artificial fibres” on lines 2-3 of the claim.  It is not clear if this limitation is the same type of limitation as “natural and/or synthetic and/or artificial fibres” as already recited in Claim 1, or if this limitation is a different group of “fibres” altogether.  The Examiner interprets them to be the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
  Claims 1, 3-12 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berrigan et al., (“Berrigan”, US 2010/0291213) in view of Brownstein et al. (“Brownstein”, US 20060096910), in further view of Nor et al., (“Nor”, “Synthesis of activated carbon from lignocellulosic biomass and its applications in air pollution control – a review”, Journal of Environ. Chem. Eng. 1, pp 658-666, 2013).
Claims 1, 3-11 & 18-20 are directed to a composite textile, a device or composition type invention group.
Regarding Claims 1, 3-11 & 18-20, a first embodiment of Berrigan (Embodiment 1) discloses a composite textile, (See paragraph [0008], use of the nonwoven fibrous web as a fluid filtration medium; See paragraph [0078], sorbent particles comprising activated carbon for fluid filtration applications), consisting of natural and/or synthetic and/or artificial fibres (See paragraphs [0096], [0099], [0100], and [0101], composite nonwoven fibrous webs made of one or more microfiber components which includes polymeric materials, synthetic fiber-forming polymeric materials, or natural fiber-forming materials) and activated carbon particles (See paragraphs [0078] and [0081], sorbent particles comprising activated carbon) entangled between said natural and/or synthetic and/or artificial fibres (See Fig. 2 and paragraph [0162], stream 100 of fibers emanating from fiber-forming apparatus 101 intercepts the stream of particulates 96 to form the composite nonwoven fibrous web 10', See paragraphs [0040] and [0084], sorbent particles are enmeshed in the web, enmeshed means particles are distributed and physically held in the fibers) comprising more than 30% by weight of said activated carbon particles (See paragraphs [0069] and [0083], web weight having less than about 1000 gsm with emeshed sorbent particles in the range of 500 - 2,000 gsm; See paragraphs [0192-0193], Sample C having a fiber mass fraction of 5.1% with 12x20 activated carbon and Sample D having a fiber mass fraction 18% with 80x325 activated carbon), characterized in that said composite textile is a nonwoven material (See Fig. 1A and paragraph [0055], composite nonwoven fibrous web shown as a single-layer composite nonwoven fibrous web 10 is formed by an embedded phase comprising a population of particulates 14), in which the composite textile can be obtained by a process comprising the following step (a) providing a card web of said natural and/or synthetic and/or artificial fibres, (See paragraphs [0107] or [0113]).
Berrigan does not disclose a composite textile where the activated carbon particles are also lignocellulosic particles, and that the composite textile can be obtained by a process comprising the following steps: (a) napping the web of said natural and/or synthetic and/or artificial fibres with deposition of the lignocellulosic particles between each card web layer, (b) pressing the whole obtained in step (a), and (c) consolidating the whole obtained in step (b) by needling and/or thermobonding.
 Brownstein discloses a composite textile (See Fig. 2 and paragraph [0013], Brownstein; multiple layers of first fabric layer 11 and second fabric layer 12 with embedded component 21), for liquid filtration (See paragraph [0007], Brownstein; hybrid filtration fabric comprising an adsorbent material), that can be obtained by a process comprising the following steps: (a) napping a web, (See Fig. 2 and paragraph [0013], Brownstein; stacking of multiple layers of first fabric layer 11 and second fabric layer 12) of said natural and/or synthetic and/or artificial fibres, (See paragraphs [0013-0015], Brownstein; layers 11 and 12 made from fibers 13 and 14. Fibers are synthetic), with deposition of activated carbon particles between each card web layer, (See Fig. 2 and paragraph [0013], Brownstein; stacking of multiple layers of first fabric layer 11 and second fabric layer 12 where embedded component 21 are between the layers 11 and 12; See paragraph [0022], Brownstein; component 21 being activated carbon).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to  have modified the method of Berrigan by incorporating comprising (a) napping the web of said natural and/or synthetic and/or artificial fibres with deposition of activated carbon particles between each card web layer as in Brownstein so that the particles do “not aggregate to create channel effects detrimental to the filtration effectiveness” by adhering or fixing the particles between each layer of the card web, (See paragraph [0020], Brownstein).
Modified Berrigan does not disclose a composite textile where the activated carbon particles are also lignocellulosic particles and that the composite textile can be obtained by a process comprising the following steps: (b) pressing the whole obtained in step (a), and (c) consolidating the whole obtained in step (b) by needling and/or thermobonding.
Another embodiment of Berrigan (Embodiment 2) discloses additional processing steps of making and bonding a composite nonwoven fibrous web (See paragraph [0148], Berrigan), including (b) pressing the whole obtained in step (a) (See paragraph [0151], Berrigan; calendaring the composite nonwoven fibrous web), and (c) consolidating the whole obtained in step (b) by needling and/or thermobonding (See paragraphs [0151] and [0042], Berrigan; calendaring the composite nonwoven fibrous web; Calendaring means a process of passing a product through rollers to obtain a compress material. The rollers may optionally be heated). The above embodiment also comprises dependent claims as claim mapped in the "Additional Disclosures Included" section.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of modified Berrigan by incorporating the method comprising (b) pressing the whole obtained in step (a), and (c) consolidating the whole obtained in step (b) by needling and/or thermobonding as in Embodiment 2 of Berrigan in order to “produce a multi-layer product” so that “the web may be provided with greatly increased fiber surface area, with such beneficial effects as improved filtration”, (See paragraph [0185], Berrigan).
Modified Berrigan does not explicitly disclose that the activated carbon particles are also lignocellulosic particles.
Nor discloses activated carbon particles used for absorption and filtration that are also lignocellulosic particles, (See left and right column of “Introduction”, page 658, and See left column, page 659, “wastewater treatment”, Nor).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the composite textile of modified Berrigan by incorporating that the activated carbon particles are also lignocellulosic particles as in Nor because “lignocellulosic biomass can be considered as abundant agricultural wastes” and “converting these wastes into value added product such as activated carbon could solve environmental problems such as accumulation of agricultural waste…and water pollution” and “using activated carbon from lignocellulosic biomass instead of fossil sources such as coal will reduce global warming’s effect”, and “apart from being effective in pollutant removal, lignocellulosic activated carbon is relatively economical, because it is sourced from agricultural sector wastes and is abundantly available”, (See “Introduction”, page 658, Nor).
Additional Disclosures Included:
Claim 3: The composite textile according to Claim 1, wherein the size of the particles being between 0.1 and 10 mm, (Berrigan; See paragraph [0077], particulate size of having a median diameter of at most 2,000 micron (2 mm), anticipating the claimed range from 0.1 to 2 mm).
Claim 4: The composite textile according to Claim 1, comprising 30% to 80%, by weight of particles in relation to the total weight of the composite textile, (Berrigan; See paragraphs [0069] and [0083], web weight having less than about 1000 gsm with enmeshed sorbent particles in the range of 500 - 2,000 gsm, so selecting a value of 1000 gsm for sorbent particles divided by a total weight of 1000 gsm for the web and 1000 gsm for the sorbent particles equals 1000 gsm/ 2000 gsm resulting in a value of 50%, anticipating the range at that value).
Claim 5: The composite textile according to Claim 1, comprising 20% to 80%, by weight of natural and/or synthetic and/or artificial fibres in relation to the total weight of the composite textile, (Berrigan; See paragraphs [0069] and [0083], web weight having less than about 1000 gsm with enmeshed sorbent particles in the range of 500 - 2,000 gsm, so selecting a value of 1000 gsm for the web divided by a total weight of 1000 gsm for the web and 1000 gsm for the sorbent particles equals 1000 gsm/ 2000 gsm resulting in a value of 50%, anticipating the range at that value).
Claim 6: The composite textile according to Claim 1, the thickness thereof between 3 mm and 20 mm, (Berrigan; See paragraph [0070], thickness of 1.0 mm to about 50 mm, which overlaps with the claimed range).
Claim 7: The composite textile according to Claim 1, the weight thereof between 0.1 kg/m2 and 2 kg/m2, (Berrigan; See paragraphs [0069] & [0083], web weight having less than about 1000 gsm, with enmeshed sorbent particles in the range of 500 - 2,000 gsm, so selecting a value of 1000 gsm for the web and 1000 gsm for the sorbent particles results in 2000 gsm, or 2 kg/m2, anticipating the claimed range at that value).
Claim 8: The composite textile according to Claim 1, wherein the natural fibres consist of plant fibres (Berrigan; See paragraph [0113], composite nonwoven fibrous webs made of one or more microfiber components which includes cellulosic fibers in which cellulose is known to be derived from a plant fibre).
Claim 9: The composite textile according to Claim 1, characterized in that said composite textile is biodegradable (Berrigan; See paragraph [0113],  Examiner interprets that natural fiberforming materials such as cellulosic fibers are biodegradable).
Claim 10: The composite textile according to Claim 1, wherein the composite textile consists of natural and/or artificial fibres, (Berrigan; See paragraphs [0096], [0099], [0100], and [0101], composite nonwoven fibrous webs made of one or more microfiber components which includes polymeric materials, synthetic fiber-forming polymeric materials, or natural fiber-forming materials).
Claim 11: The composite textile according to Claim 1, wherein the composite textile consists of synthetic fibres (Berrigan; See paragraphs [0096], [0099], [0100], and [0101], composite nonwoven fibrous webs made of one or more microfiber components which includes polymeric materials, synthetic fiber-forming polymeric materials, or natural fiber-forming materials).
Claim 18: The composite textile according to claim 1, the size of the particles being less than 1 mm, (Berrigan; See paragraph [0077], particulate size of having a median diameter of at most 1,000 micron (1 mm), anticipating the claimed range).
Claim 19: The composite textile according to claim 1, comprising 40 to 75 %, by weight of particles in relation to the total weight of the composite textile, (Berrigan; See paragraphs [0069] and [0083], web weight having less than about 1000 gsm with enmeshed sorbent particles in the range of 500 - 2,000 gsm, so selecting a value of 1000 gsm for sorbent particles divided by a total weight of 1000 gsm for the web and 1000 gsm for the sorbent particles equals 1000 gsm/ 2000 gsm resulting in a value of 50%, anticipating the range at that value)..
Claim 20: The composite textile according to claim 1, comprising 30 to 50 %, by weight of natural and/or synthetic and/or artificial fibres in relation to the total weight of the composite textile, (Berrigan; See paragraphs [0069] and [0083], web weight having less than about 1000 gsm with enmeshed sorbent particles in the range of 500 - 2,000 gsm, so selecting a value of 1000 gsm for the web divided by a total weight of 1000 gsm for the web and 1000 gsm for the sorbent particles equals 1000 gsm/ 2000 gsm resulting in a value of 50%, anticipating the range at that value).
Claim 12 is directed to a process for manufacturing the composite textile according to claim 1, a method type invention group.
Regarding Claim 12, modified Berrigan discloses a process for manufacturing the composite textile according to claim 1, (See 103 Rejection of Claim 1 above), comprising: (a) napping a card web of said natural and/or synthetic fibres with deposition of lignocellulosic particles between each card web layer, (See 103 Rejection of Claim 1 above; Brownstein; See Fig. 2 and paragraph [0013], stacking of multiple layers of first fabric layer 11 and second fabric layer 12 where embedded component 21 are between the layers 11 and 12; See paragraph [0022], component 21 being activated carbon; and Nor; See left and right column of “Introduction”, page 658, and See left column, page 659), (b) pressing the whole obtained in step (a), (See 103 Rejection of Claim 1 above; Berrigan; See paragraph [0151], calendaring the composite nonwoven fibrous web), and (c) consolidating the whole obtained in step (b) by needling and/or thermobonding, (See 103 Rejection of Claim 1 above; Berrigan; See paragraphs [0151] and [0042], calendaring the composite nonwoven fibrous web; Calendaring means a process of passing a product through rollers to obtain a compress material. The rollers may optionally be heated), to form a composite textile according to claim 1 made of non-woven material, or depositing lignocellulosic particles in the card web which is then spun then woven to form a composite textile according to claim 1 made of woven material, (Berrigan; See Fig. 2 and paragraphs [0162], stream 100 of fibers emanating from fiber-forming apparatus 101 intercepts the stream of particulates 96 to form the composite nonwoven fibrous web 10', See paragraphs [0040] and [0084], sorbent particles are enmeshed in the web, enmeshed means particles are distributed and physically held in the fibers, and See paragraphs [0107] or [0113]; Examiner selects non-woven over woven as only one form is required).
Claims 14, 15 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Berrigan et al. (“Berrigan”, US 2010/0291213) in view of Brownstein et al. (“Brownstein”, US 20060096910), in further view of Nor et al., (“Nor”, “Synthesis of activated carbon from lignocellulosic biomass and its applications in air pollution control – a review”, Journal of Environ. Chem. Eng. 1, pp 658-666, 2013), in further view of Rahman et al., (“Rahman”, “Removal of Heavy Metal ions with acid activated carbons derived from oil palm and coconut shells,” May 2014).
Claims 14 & 15 are directed to a method for treating water, a method type invention group.
Regarding Claims 14 & 15, modified Berrigan discloses a method for treating water, (See paragraph [0044], Berrigan),  comprising employing the composite textile of claim 1, (See 103 rejection of Claim 1 above), to absorb a component wherein the absorbing is performed by the lignocellulosic particles entangled in said composite textile, (See paragraphs [0078] & [0080], Berrigan; and See left and right column of “Introduction”, page 658, and See left column, page 659, Nor),  but does not disclose that the absorbing is trapping at least a metal, a metalloid, a radionuclide, or a biocide contained therein.
Rahman is related to a method for treating water with the aim of absorbing and trapping metals and/or metalloids and/or radionuclides and/or biocides contained therein, using lignocellulosic particles, (See Abstract, Rahman; acid activated carbon in removing heavy metal ions such as nickel, lead and chrominum). Rahman discloses using lignocellulosic particles in removing heavy metals such as nickel, lead, and chromium in water (See Abstract, pg. 3635, Introduction and pg. 3649, Conclusion).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of modified Berrigan by incorporating that the absorbing is trapping at least a metal, a metalloid, a radionuclide, or a biocide contained therein as in Rahman because “heavy metal pollution affects flora, fauna and other abiotic components of the ecosystem”, and “ultimately, heavy metal regulations for both drinking water and wastewater are becoming stricter”, so “it has been shown by many researchers that lignocellulosic agricultural wastes…are very good candidates as precursors for the removal of heavy metal ions from aqueous solutions”, (See “1. Introduction”, page 3635, Rahman).  As a result, the “prepared activated carbons [now] have significantly higher adsorption capacity in removing heavy metal”, (See “4. Conclusions”, page 3649, Rahman), and can be used to meet the regulations.
Additional Disclosure Included:
Claim 15: The method for treating water according to Claim 14, wherein the metal is at least one metal selected from the group consisting of lead, nickel, chromium, zine, copper, gold, silver, and iron, (Rahman; See Abstract, pg. 3635, Introduction and pg. 3649, Conclusion, activated carbon removing heavy metals such as nickel, lead, and chromium in water).
Claim 17 is directed to a method for treating fluids, a method type invention group.
Regarding Claim 17, modified Berrigan discloses a method for treating fluids, (See paragraph [0044], Berrigan), in order to absorb or remove components contained therein, said method comprising employing the composite textile of claim 1, (See rejection of Claim 1 above), wherein the absorbing of said components is performed by the lignocellulosic particles entangled in said composite textile, (See paragraphs [0078] & [0080], Berrigan; See left and right column of “Introduction”, page 658, and See left column, page 659, Nor).
Modified Berrigan does not disclose that the absorbing is also trapping metals and/or metalloids and/or radionuclides and/or biocides contained therein, wherein the trapping of said metals and/or metalloids and/or radionuclides and or biocides is performed by the lignocellulosic particles.
Rahman is related to a method for treating water where the absorbing is also trapping metals and/or metalloids and/or radionuclides and/or biocides contained therein, wherein the trapping of said metals and/or metalloids and/or radionuclides and or biocides is performed by the lignocellulosic particles, (See Abstract; acid activated carbon in removing heavy metal ions such as nickel, lead and chrominum, Rahman). Rahman discloses using lignocellulosic particles in removing heavy metals such as nickel, lead, and chromium in water (See Abstract, pg. 3635, Introduction and pg. 3649, Conclusion, Rahman).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method of modified Berrigan wherein the absorbing is also trapping metals and/or metalloids and/or radionuclides and/or biocides contained therein, wherein the trapping of said metals and/or metalloids and/or radionuclides and or biocides is performed by the lignocellulosic particles as in Rahman because “heavy metal pollution affects flora, fauna and other abiotic components of the ecosystem”, and “ultimately, heavy metal regulations for both drinking water and wastewater are becoming stricter”, so “it has been shown by many researchers that lignocellulosic agricultural wastes…are very good candidates as precursors for the removal of heavy metal ions from aqueous solutions”, (See “1. Introduction”, page 3635, Rahman).  As a result, the “prepared activated carbons [now] have significantly higher adsorption capacity in removing heavy metal”, (See “4. Conclusions”, page 3649, Rahman), and can be used to meet the regulations.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Berrigan et al. (“Berrigan”, US 2010/0291213) in view of Brownstein et al. (“Brownstein”, US 2006/0096910), in further view of Nor et al., (“Nor”, “Synthesis of activated carbon from lignocellulosic biomass and its applications in air pollution control – a review”, Journal of Environ. Chem. Eng. 1, pp 658-666, 2013), in further view of Rahman et al., (“Rahman”, “Removal of Heavy Metal ions with acid activated carbons derived from oil palm and coconut shells,” May 2014), and further in view of Decossas et al., (“Decossas”, US 2012/0205322).
Claim 16 is directed to a method for treating water, a method type invention group.
Regarding Claim 16, modified Berrigan discloses the method for treating water according to Claim 14, but does not disclose wherein the radionuclide is at least one of uranium, plutonium, palladium, and americium.
Decossas is related to a method for treating water (See paragraph [0002], Decossas). Decossas discloses that water can contain lead in addition to uranium from sites for mining natural minerals (See paragraph [0002], Decossas). Decossas discloses using lignocellulosic particles (See paragraph [0028], lignocellulosic material is made from bark grounded into granules with dimensions of several millimeters in the range of 1 to 4 mm) for adsorption of lead (See paragraphs [0061] and [0065], granules placed in suspension of solution that contains lead) and radionuclides in fluids (See paragraphs [0085], granules placed in suspension of solution that contains uranium; See paragraphs [0090], granules reduces the waste by 95%). Decossas discloses that the lignocellulosic particles removed 95% of the contaminants (See paragraphs [0090], granules reduces the waste by 95%).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of modified Berrigan by incorporating wherein the radionuclide is at least one of uranium, plutonium, palladium, and americium as in Decossas because “these treatments can be extended…to drinking water as well as to water that comes from oceans, seas, lakes, ponds, reservoirs, rivers and streams in which radionuclides are naturally present or are obtained from industrial pollution”, (See paragraph [0006], Decossas), and applying the lignocellulosic particles towards the removal of this contaminant ensures “a treatment that goes in the direction of the recyclable”, (See paragraph [0008], Decossas), and “limiting the impacts on the environment”, (See paragraph [0017], Decossas).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779